DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 17, 2022 has been entered.
 
Status of the Claims
Claims 1-7, 9-13, and 16-20 were previously pending.  Claim 1 was amended in the reply filed October 17, 2022.  Claims 1-7, 9-13, and 16-20 are currently pending.

Response to Arguments
Applicant's arguments with respect to the objection made to the Specification have been fully considered but are not persuasive.  Applicant applies the standard for support under § 112(a) (Remarks, 6-7), but this is not a written description rejection.  It is an objection due to failure of the Specification to include antecedent basis for certain claim terms.  To overcome the objection Applicant can remove the terms from the claims or add them to the Specification in such a way that no new matter is introduced. 
Applicant's amendments overcome the rejections made under §§ 112(a) & 112(b) and they are withdrawn. 
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive.  "The claims are tied to the practical application of through the components utilizing an application to weigh flight criteria information in booking an empty-leg flight. The claims of the current application operate to compare collected data to a weighting process which can be used to analyze the best match for the desired flight parameters."  Remarks, 9.  "Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application…" MPEP 2106.04(d) II (emphasis added).  The only additional element here is broadly "utilizing an application."  When evaluated in combination with the abstract idea, "utilizing an application" amounts to nothing more than generally linking it to a technological environment with instructions to "apply it" there.  
Although Applicant argues that the claim limitations "improve the technology of coordinating the use of empty planes" (Remarks, 10), this is not a technology (even if implemented on generic computers) and instead squarely fits within the abstract category of certain methods of organizing human activities.  See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-1363 (Fed. Cir.) (cert. denied, 136 S. Ct. 701, 193 L. Ed. 2d 522 (2015)) ("[T]hat the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make them any less abstract.") (emphasis added). This rationale also applies to the argument that the claims "solves the problem rooted in the realm of flight control."  Remarks, 12.  The claims are not improving any technological aspects of flight control.  They are improving a problem with commercial practices by avoiding empty leg charter flights and servicing more customers. 
"As stated in paragraphs [0022, 0026 and 0029] of the originally filed specification, the claims overcome the problem of comparing the desired selection to the stored results of the flight criteria to determine the correct match."  Remarks, 10.  This is not a problem borne out of or rooted in technology and instead further describes abstract problems with ordering human activities.  See also CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366 (Fed. Cir. 2011) and Berkheimer v. HP, Inc., 890 F.3d 1369 (Fed. Cir. 2018) (both cases involved claimed inventions where comparing steps were found to be abstract). 
"Like here, the amended claim provides for the steps of configuring the data to include a weighting factor and then using the weighted factors to determine a match with user criteria to efficiently utilize empty-leg flights by filling the empty leg flight with paying passengers. The amended limitations amount to significantly more than the judicial exceptions."  Remarks, 15.  These elements are part of the abstract idea.  An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, '[w]hat else is there in the claims before us?") (emphasis added)). Instead, an inventive concept is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Accordingly, the rejection is maintained.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the Specification does not contain antecedent basis for the following claim terms: processor, mobile computing device, graphic display, graphic interface.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-13, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-7, 9-13, and 16-20, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claim 1—including:
	implementing an algorithm; 
	uploading a stored flight criteria information comprising of a flight identification information, an aircraft type information, a departure airport information, an arrival airport information, a flight date information and a price for an empty-leg charter flight information from an operator; 
	converting the aircraft type information, the departure airport information, the arrival airport information, the flight date information and the price information into a machine-searchable format (See Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343 (Fed. Cir. 2014)); 
	implementing an algorithm to select the stored flight criteria information and provide a weight factor providing a measured variant form an exact match to formulate a stored match parameter for each of the aircraft type information, the departure airport information, the arrival airport information, the flight date information and the price information; 
	providing a graphic display displaying a desired aircraft type information, a departure airport criterion, an arrival airport criterion, and a flight date information; 
	selecting a desired flight criteria information comprising of a selected empty-leg charter flight, a selected departure airport criterion, a selected arrival airport criterion, and a selected flight date by the user using the graphic display;Page 2 of 15Application No. 161777,042Doc. No. 4445 
	Amendment and Response to December 8, 2021 Office Actionconverting the selected empty-leg charter flight, the selected departure airport criterion, the selected arrival airport criterion, and the selected flight date; 
	inputting criterion selected by a user for the selected empty-leg charter flight, the selected departure airport criterion, the selected arrival airport criterion, and the selected flight date; 
	implementing an algorithm to select the selected flight criteria information and provide a weight factor providing a measured variant from an exact match to formulate a selected match parameter for each of the selected aircraft type information, the selected departure airport information, the selected arrival airport information, the selected flight date information and the selected price information; 
	comparing the selected match parameter of the selected departure airport criterion with the stored match parameter of the stored departure airport information using an algorithm to determine if a match occurs, wherein if a match occurs, the aircraft information is flagged for a departure match; 
	comparing the selected match parameter of the selected arrival airport criterion with the stored match parameter of the stored arrival airport information using an algorithm to determine if a match occurs, wherein if a match occurs, the aircraft information is flagged for an arrival match; 
	comparing the selected match parameter of the selected flight date criterion with the stored match parameter of the stored flight date information using an algorithm to determine if a match occurs, wherein if a match occurs, the aircraft information is flagged for a departure match; 
	analyzing the flagged aircraft information to determine if the flagged aircraft information corresponds with analyzing the flagged departure match, the flagged arrival match and the flagged flight date; 
	determine if the flagged aircraft information to determine if the Page 3 of 15Application No. 16/777,042Doc. No. Amendment and Response to December 8, 2021 Office Actionflagged aircraft information corresponds with analyzing the flagged departure match, the flagged arrival match and the flagged flight date match an aircraft converting the flagged aircraft information and displaying the aircraft information and a flight price to the user in the graphic display to the user; 
	selecting the flight in the graphic display and informing the operator of the selected flight; 
	coordinating payment of the price for the selected flight from the user to the operator; and 
	conveying the flight information of the selected flight to the user.
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for the travel behaviors of people and creating related transactional/commercial relationships with each other and with transportation service providers (i.e., in the terminology of the 2019 Revised Guidance, commercial or legal interactions (including agreements in the form of contracts; marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people).  
It shares similarities with other abstract ideas held to be non-statutory by the courts (see, e.g., Smart Sys. Innovations v. Chicago Transit Authority, 873 F.3d 1364 (Fed. Cir. 2017)—formation of financial transactions in a particular field (i.e., mass transit) and data collection related to such transactions, which also characterizes the invention; Fairwarning IP, LLC v. Iatric System, Inc., 839 F.3d 1089 (Fed. Cir. 2016)—analyzing records of human activity to detect suspicious behavior, similar because at another level of abstraction the claims could be characterized as analyzing records of human travel plans to detect a match).  
These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (database storing inputted data that has been converted into a machine-searchable format, an application running on a control computer, control computer having a computer data processing system including a database, processor and an API, application on a mobile computing device of a user wherein the application is configured to include a graphic display, API configured to communicate with the database over the internet, an application interacting with an API operating in the database, graphic interface—all recited at a high level of generality).  
See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) ("[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)) (emphasis added).  See also cxLoyalty, Inc. v. Maritz Holdings Inc., 986 F.3d 1367, 1377 (Fed. Cir. 2021) ("The claims apply the abstract idea on a computer by replacing the human intermediary with a GUI and API, but as the Board concluded, representative claim 1 'merely recites generic and conventional computer components (i.e., "processor," "GUI," and "API") and functionality for carrying out' the abstract idea.").  Although they have and execute instructions to perform the abstract idea itself (e.g., software modules, program code/logic, generic "applications" etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data).  
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (database storing inputted data that has been converted into a machine-searchable format, an application running on a control computer, control computer having a computer data processing system including a database, processor and an API, application on a mobile computing device of a user wherein the application is configured to include a graphic display, API configured to communicate with the database over the internet, an application interacting with an API operating in the database, graphic interface—see published Specification ¶¶ 0019-23, 29 describing these mainly in terms of their business functions, at a high level of generality or not described at all, and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the technical particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they solely limit the abstract commercial activities without adding any additional elements beyond the abstract idea).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same generic technological environment and instructions to implement the abstract idea as the independent claims. 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea as the independent claim.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claim above.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628